       Case 1:21-mj-00533-ZMF Document 12-13 Filed 08/10/21 Page 1 of 1




From: John Salazar <john.salazar.NYC@protonmail.com>
Date: Tue, Aug 10, 2021, 21:27
Subject: Character Reference for Samuel Lazar
To: adorian.lazar@gmail.com <adorian.lazar@gmail.com>


To whom it may concern,

This email is in regard to Samuel Lazar. With regard to who I am, I am a Major in the
United States Army Reserve with three combat tours in Afghanistan and currently work
as a civilian contractor for the Air Force, as the country desk officer for Jordan and Iraq.
If not for the fact that I am currently attending a conference in San Antonio, Texas for
the Air Force, I would be sending this from my military email, or even provide a signed
letter.

I know Samuel Lazar to be a doting father, a hard-working entrepreneur, and a frequent
supporter of charities, especially Veteran charities. Our society needs more people like
Samuel Lazar. I ask that you consider this as you determine what to do with regard to
Samuel's current situation, and thank you in advance for your consideration in this
matter.

Respectfully,

John Salazar
Mobile: 718-362-0201
